DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Response to Arguments
Regarding the priority, applicant’s arguments stated that the group message content is the group message payload. Therefore, the priority of the present application is the effective filing date of the parent application which, is November 9, 2015.
Regarding Claim Rejections - 35 USC § 102, applicant's arguments with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TS 23.682 V13.3.0 (2015-09)), in view of Bhalla (US20140286237).

Regarding claim 1, the cited reference 3GPP discloses a method performed by a service capability server/application server (SCS/AS) in a communication system (Figure 5.5.1-1 discloses a method to send a group message request from an SCS in a network), the method comprising: identifying whether a group message payload is included in a request message associated with group message delivery (Section 5.5.1  discloses in step 6 that the SCS/AS sends the Group Message Request message to the SCEF and step 12 discloses that  If the SCS/AS did not provide the SCEF with the delivery content in Step 6); transmitting, to a service capability exposure function (SCEF) entity, the request message including a temporary mobile group identifier (TMGI), an external group identifier, an SCS identifier, and location information (Section 5.5.1  discloses in step 6 that the SCS/AS sends the Group Message Request (External Group Identifier, SCS Identifier, delivery content, location/area information, RAT(s) information, TMGI) message to the SCEF); receiving, from the SCEF entity, a response message as a response to the request message (Section 5.5.1  discloses in step 10 that the SCEF sends a Group Message Confirm message to the SCS/AS to confirm that the Request has been accepted); and (Section 5.5.1  discloses in step 12 that the SCS/AS transfers the group message content to the SCEF in this step. SCEF delivers the contents to BM-SC and BM-SC transfers the corresponding content to UEs), wherein, whether the SCS/AS is authorized to transmit the request message is checked by the SCEF entity (Section 5.5.1  discloses in step 7 that the SCEF checks that the SCS/AS is authorised to send a group message request). 3GPP further discloses in Section 5.5.1 step 12 that if the SCS/AS did not provide the SCEF with the delivery content in Step 6 the SCS/AS transfers the group message content to the SCEF in this step. SCEF delivers the contents to BM-SC and BM-SC transfers the corresponding content to UEs after the transmission of the Group Message Confirm message (i.e. response message) from the SCEF to the SCS/AS. However, 3gpp does not explicitly teach the response message including an internet protocol (IP) address and a port number associated with the group message delivery; and transmitting, to the SCEF the group message payload based on the IP address and the port number associated with the group message delivery. 
In an analogous art Bhalla teaches the response message including an internet protocol (IP) address and a port number associated with the group message delivery (Fig. 8 (Step 808) and  ¶0095 discloses that the MTC-IWF returns the public transport address assigned to the MTC device to the MTC Server via Trigger Response message 808 where ¶0039 discloses that the transport address is the combination of an IP Address and Port Number); and transmitting, to the SCEF the group message payload based on the IP address and the port number associated with the group message delivery (¶0096 discloses that the step after after step 808 the MTC Server is ready to initiate communications with the MTC device. The MTC Server sends user plane packets 809 addressed to the MTC device with the target address set to the public transport address (Dt, Pt) assigned to the MTC device). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bhalla to to enhance the functionality in a wireless communications network.
Regarding claim 2, the combination of 3GPP and Bahalla discloses all limitation of claim 1. 3GPP further discloses an activate multimedia broadcast multicast service (MBMS) bearer request message including the TMGI and information on an MBMS area is transmitted from the SCEF entity to a broadcast/multicast service center (BM-SC) (Section 5.5.1  discloses in step 8 that the SCEF sends an Activate MBMS Bearer Request message (MBMS broadcast area, TMGI) to the BM-SC), and an activate MBMS bearer response message as a response to the activate MBMS bearer request message is received by the SCEF entity from the BM-SC (Section 5.5.1  discloses in step 9 that the BM-SC sends an Activate MBMS 
Bearer Response to the SCEF).  
	Regarding claim 3, the combination of 3GPP and Bahalla discloses all limitation of 
claim 1. 3GPP further discloses receiving, from the SCEF entity, an allocate TMGI response 
message for allocating the TMGI as a response to an allocate TMGI request message, the allocate TMGI response message including the TMGI and expiration information on the TMGI (Section 5.5.1 discloses in step 4 that the SCEF sends sends the received TMGI and expiration time information to the SCS/AS).

Regarding claim 4, the combination of 3GPP and Bahalla discloses all limitations of claim 1. 3GPP further discloses wherein the group message payload is transmitted from the SCEF entity to a BM-SC, and is transmitted from the BM-SC to a terminal (Section 5.5.1  discloses in step 12 that the SCEF delivers the contents to BM-SC and BM-SC transfers the corresponding content to UEs).

	Regarding claim 5, the combination of 3GPP and Bahalla discloses all limitations of claim 1. 3GPP further discloses wherein the location information including at least one cell identifier (Section 5.8.2 discloses in step 3 that the SCEF derives a Location Area from the Geographical Area provided by the SCS/AS. The Location Area is according to operator configuration either a 3GPP location area (e.g. list of TA/RAs, list of cell(s), list of eNBs).

	Regarding claim 6, the cited reference 3GPP discloses a method performed by a service capability exposure function (SCEF) entity in a communication system (Figure 5.5.1-1: Group message delivery using MBMS which the functions performed by SCEF), the method comprising: receiving, from a service capability server/application server (SCS/AS), a request message associated with group message delivery, the request message including a temporary mobile group identifier (TMGI), an external group identifier, an SCS identifier, and location information (Section 5.5.1  discloses in step 6 that the SCS/AS sends the Group Message Request (External Group Identifier, SCS Identifier, delivery content, location/area information, RAT(s) information, TMGI) message to the SCEF); checking whether the SCS/AS is authorized to transmit the request message (Section 5.5.1  discloses in step 7 that the SCEF checks that the SCS/AS is authorised to send a group message request); identifying whether a group message payload is included in the request message (Section 5.5.1  discloses in step 12 that the SCS/AS transfers the group message content to the SCEF in this step. SCEF delivers the contents to BM-SC and BM-SC transfers the corresponding content to UEs); transmitting, to the  as a response to the request message to indicate that request for the group message delivery has been accepted based on a checking result (Section 5.5.1 discloses
 in step 10 that the SCEF sends a Group Message Confirm message to the SCS/AS to confirm that the Request has been accepted. This step happened after step 7 where the SCEF checks that the SCS/AS is authorised to send a group message request). 3GPP further discloses in Section 5.5.1 step 12 that if the SCS/AS did not provide the SCEF with the delivery content in Step 6 the SCS/AS transfers the group message content to the SCEF in this step. SCEF delivers the contents to BM-SC and BM-SC transfers the corresponding content to UEs after the transmission of the Group Message Confirm message (i.e. response message) from the SCEF to the SCS/AS. However, 3gpp does not explicitly teach the response message including an internet protocol (IP) address and a port number associated with the group message delivery; and receiving, from the SCS/AS, the group message payload based on the IP address and the port number associated with the group message delivery.
In an analogous art Bhalla teaches the response message including an internet protocol (IP) address and a port number associated with the group message delivery (Fig. 8 (Step 808) and  ¶0095 discloses that the MTC-IWF returns the public transport address assigned to the MTC device to the MTC Server via Trigger Response message 808 where ¶0039 discloses that the transport address is the combination of an IP Address and Port Number); and receiving, from the SCS/AS, the group message payload based on the IP address and the port number associated with the group message delivery (¶0096 discloses that the step after after step 808 the MTC Server is ready to initiate communications with the MTC device. The MTC Server sends user plane packets 809 addressed to the MTC device with the target address set to the public transport address (Dt, Pt) assigned to the MTC device). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Bhalla to enhance the functionality in a wireless communications network.
Regarding claim 7, the cited reference 3GPP discloses all limitations of claim 6. 3GPP further discloses transmitting, to a broadcast/multicast service center (BM-SC), an activate multimedia broadcast multicast service (MBMS) bearer request message including the TMGI and information on an MBMS area (Section 5.5.1  discloses in step 8 that the SCEF sends an Activate MBMS Bearer Request message (MBMS broadcast area, TMGI) to the BM-SC), and receiving, from the BM-SC, an activate MBMS bearer response message as a response to the activate MBMS bearer request message from the BM-SC (Section 5.5.1  discloses in step 9 that the BM-SC sends an Activate MBMS Bearer Response to the SCEF).
Regarding claim 8, the cited reference 3GPP discloses all limitations of claim 6. 3GPP 
further discloses transmitting, to the SCS/AS, an allocate TMGI response message for allocating the TMGI as a response to an allocate TMGI request message, the allocate TMGI response message including the TMGI and expiration information on the TMGI (Section 5.5.1 discloses in step 4 that the SCEF sends sends the received TMGI and expiration time information to the SCS/AS).

	Regarding claim 9, the cited reference 3GPP discloses all limitations of claim 6. 3GPP further discloses transmitting, to a BM-SC, the group message payload, wherein the group message payload is transmitted from the BM-SC to a terminal (Section 5.5.1 discloses in step 12 that the SCEF delivers the contents to BM-SC and BM-SC transfers the corresponding content to UEs).

	Regarding claim 10, the cited reference 3GPP discloses all limitations of claim 6. 3GPP 
further discloses wherein the location information including at least one cell identifier (Section 5.8.2 discloses in step 3 that the SCEF derives a Location Area from the Geographical Area provided by the SCS/AS. The Location Area is according to operator configuration either a 3GPP location area (e.g. list of TA/RAs, list of cell(s), list of eNBs).

	Regarding claims 11 and 16, the claims are drawn to a service capability server/application server (SCS/AS) and an entity that implements a service capability exposure function (SCEF) performing, substantially the same features of the method of claims 1 and 6 respectively. Therefore, the claims are subject to the same rejection as claims 1 and 6 respectively.

	Regarding claims 12 and 17, the claims are drawn to a service capability server/application server (SCS/AS) and an entity that implements a service capability exposure function (SCEF) performing, substantially the same features of the method of claims 2 and 7 respectively. Therefore, the claims are subject to the same rejection as claims 2 and 7 respectively.

	Regarding claims 13 and 18, the claims are drawn to a service capability server/application server (SCS/AS) and an entity that implements a service capability exposure function (SCEF) performing, substantially the same features of the method of claims 3 and 8 respectively. Therefore, the claims are subject to the same rejection as claims 3 and 8 respectively.

	Regarding claims 14 and 19, the claims are drawn to a service capability server/application server (SCS/AS) and an entity that implements a service capability exposure function (SCEF) 

Regarding claims 15 and 20, the claims are drawn to a service capability server/application server (SCS/AS) and an entity that implements a service capability exposure function (SCEF) performing, substantially the same features of the method of claims 5 and 10 respectively. Therefore, the claims are subject to the same rejection as claims 5 and 10 respectively.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462